DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.
 	Claims 1, 3, and 6-8 are currently pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 103

The rejection of claims 1, 3, and 6-8 under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0188987 (August 24, 2006), hereafter referred to as Guschin et al., with an effective filing date of 8/8/03, is withdrawn in view of applicant’s amendments to the claims.  Guschin et al. does not teach or suggest a ZFN for targeting CCR5 with a DNA binding domain comprising four zinc finger recognition regions ordered F1 to F4, where the recognition sites are selected from a group consisting of a) F1: SEQ ID NO 2, F2: SEQ ID NO 5, F3: SEQ ID NO 4 and F4: SEQ ID NOS 3 or 7, and b) F1: SEQ ID NO 14, F2: SEQ ID NO:11, F3: SEQ ID NO 12, and F4: SEQ ID NO 13. 

Double Patenting

The rejection of claims 1, 3, and 6-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,434,776, hereafter referred to as the ‘776 patent, in view of US Patent Application Publication 2006/0188987 (August 24, 2006), hereafter referred to as Guschin et al., with an effective filing date of 8/8/03, is maintained. Applicant’s amendments to the claims have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
In regards to applicant’s amendments to the claims, it is noted that the ’776 patent claims recite the claimed ZFN for targeting CCR5 with a DNA binding domain comprising four zinc finger recognition regions ordered F1 to F4, where the recognition sites are F1: SEQ ID NO 2, F2: SEQ ID NO 5, F3: SEQ ID NO 4 and F4: SEQ ID NO 3 or SEQ ID NO 7. 
The applicant does not traverse this rejection but rather indicates that they wish to defer responding to this rejection until allowable subject matter has been indicated. However, as applicant has not provided any arguments, the rejection of record stands. 

The rejection of claims 1, 3, and 6-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,951,925, hereafter referred to as the ‘925 patent, OR claims 1-23 of U.S. Patent No. 8,569,253, hereafter referred to as the ‘253 patent, in view of US Patent Application Publication 2006/0188987 (August 24, 2006), hereafter referred to as Guschin et al., with an effective filing date of 8/8/03, are both withdrawn in view of applicant’s amendments to the claims. Neither the claims of the ‘925 patent nor the claims of the ’253 patent encompass or specifically recite a ZFN for targeting CCR5 with a DNA binding domain comprising four zinc finger recognition regions ordered F1 to F4, where the recognition sites are selected from a group consisting of a) F1: SEQ ID NO 2, F2: SEQ ID NO 5, F3: SEQ ID NO 4 and F4: SEQ ID NOS 3 or 7, and b) F1: SEQ ID NO 14, F2: SEQ ID NO:11, F3: SEQ ID NO 12, and F4: SEQ ID NO 13. 

No claims are allowed. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633